Citation Nr: 1003328	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for a respiratory 
disability including sinus, lung, throat, and headache with 
loss of concentration, to include the question of whether the 
reduction in the disability evaluation from 30 percent to 
zero percent was proper.

2.  Entitlement to a compensable evaluation for a back pain 
condition, to include the question of whether the reduction 
in the disability evaluation from 20 percent to zero percent 
was proper.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February to June of 
2002 and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2007 rating decision issued 
by the Hartford, Connecticut Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran appeared for a Travel 
Board hearing in October 2009.

The Veteran's appeal also initially included the question of 
the disability evaluation for tinea dermatophytosis, which 
had been reduced from 10 percent to zero percent in the 
August 2007 rating decision.  In June 2008, however, the RO 
restored the 10 percent evaluation and characterized this 
action as a full grant of the benefits sought on appeal.  
Moreover, the Veteran clarified during her October 2009 
hearing that the only issues on appeal were those concerning 
the respiratory and back disabilities.  Accordingly, the 
tinea dermatophytosis claim is not presently before the Board 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.






REMAND

Under 38 C.F.R. § 19.29 (2009), a Statement of the Case must 
contain a summary of the evidence in the case relating to the 
issue or issues with which the appellant or representative 
has expressed disagreement; a summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the determination; 
and the determination of the agency of original jurisdiction 
on each issue and the reasons for each such determination 
with respect to which disagreement has been expressed.

In this case, while the Veteran's claims on appeal have been 
primarily characterized as increased rating claims, it is 
clear from the September 2007 Notice of Disagreement and her 
hearing testimony that this appeal encompasses the propriety 
of the reductions effectuated in the August 2007 rating 
decision as well.  To that extent, however, the March 2008 
Statement of the Case is inadequate, as the provisions of 
38 C.F.R. §§ 3.105(e) and 3.344 (2009) governing rating 
reductions were not included.  This matter also was not 
corrected in the August 2009 Supplemental Statement of the 
Case.  The absence of such regulations in the Statement of 
the Case constitutes a procedural defect requiring correction 
prior to further Board action on this appeal.  38 C.F.R. 
§ 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran's claims should be 
readjudicated, with consideration of the 
propriety of the August 2007 rating 
reductions included in this 
readjudication.  If the determination of 
either claim remains less than fully 
favorable to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case, with 
the provisions of 38 C.F.R. §§ 3.105(e) 
and 3.344 included, and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


